AMENDMENT TO THE DISTRIBUTION AGREEMENT BETWEEN OLD MUTUAL FUNDS II AND OLD MUTUAL INVESTMENT PARTNERS DATED JULY 8, 2004 AS AMENDED AS OF MAY 20, 2011 THIS AMENDMENT dated May 20, 2011 to the Distribution Agreement dated July 8, 2004, as amended (the “Distribution Agreement”), by and between Old Mutual Funds II (“OMF II”) and Old Mutual Investment Partners (“OMIP”), shall be as follows: WHEREAS, effective after the close of business May 20, 2011, the Old Mutual Strategic Small Company Fund was renamed the Old Mutual Copper Rock International Small Cap Fund. NOW, THEREFORE, the parties agree as follows: 1.Exhibit A to the Distribution Agreement shall be replaced with the Exhibit A attached hereto. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS II By: /s/ Julian F. Sluyters Name: Julian F. Sluyters Title: President OLD MUTUAL INVESTMENT PARTNERS By: /s/ Mark E. Black Name: Mark E. Black Title: Chief Financial Officer EXHIBIT A TO DISTRIBUTION AGREEMENT DATED JULY 8, 2004, AS AMENDED, BETWEEN OLD MUTUAL FUNDS II AND OLD MUTUAL INVESTMENT PARTNERS AS AMENDED AS OF MAY 20, 2011 Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Core Bond Fund Old Mutual Barrow Hanley Value Fund Old Mutual Cash Reserves Fund Old Mutual Copper Rock International Small Cap Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual Focused Fund Old Mutual Heitman REIT Fund Old Mutual Large Cap Growth Fund Old Mutual TS&W Mid-Cap Value Fund Old Mutual TS&W Small Cap Value Fund Old Mutual US Government Money Market Fund Old Mutual US Treasury Money Market Fund
